Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 1 of 16




                    EXHIBIT 13
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 2 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 3 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 4 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 5 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 6 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 7 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 8 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 9 of 16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 10 of
                                       16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 11 of
                                       16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 12 of
                                       16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 13 of
                                       16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 14 of
                                       16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 15 of
                                       16
Case 9:18-cv-80176-BB Document 509-13 Entered on FLSD Docket 05/18/2020 Page 16 of
                                       16
